The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2020 is being considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4, 6-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-4, and 6-12, the phrase "also" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “sufficient” in claim 19 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Suau (U.S. Patent Application Publication 2011/0319561 A1) in view of Dupont et al. (U.S. Patent Application Publication 2009/0170982 A1). 
With regard to the limitations of claims 1-20, Suau discloses a thickening emulsion of a polymer character in that it consists of, expressed in % by weight of each of the monomers: 
a) 20 % to 80 % by weight of acrylic acid, 
b) 10 % to 90 % in weight of at least one ester of (meth}acrylic acid, 
(c) 10 % to 25 % in weight of a monomer containing a hydrophobic group, 
d) 0,05 % to 22 % by weight of sulfonic 2-acrylamido-2-methylpropane acid, 
e) 0 to 1 % by weight of at least one cross-linking monomer, the total a) b) c) d) e) being equal to 100 %, and in so far as it has a dry extract of between 10% and 50 % by dry weight of polymer, relative to its total weight (claim 1). 
Suau discloses a paper sleeping sauce containing said emulsion (claim 16}. The presence of charges minerals is mentioned in paragraph [0002]. The presence of binder is implicit because essential to any sleeping sauce.
With regard to the limitations of claims 1 and 13-15, Suau does not disclose that the aqueous composition comprises 0.02 to 2% dry by mass of the polymer thickener, from 30 to 75% dry by mass of at least one mineral material in particles form, from 2 to 25% dry by mass of at least one binding agent and from 22.98 to 44.98% in mass of water. The technical effect of these different quantities is the obtaining of a sauce of paper bed. The problem that the present invention proposes to solve can be considered as the modification of Suau’s prior art to obtain a sleeping sauce. 
Dupont discloses a sauce containing 100 parts by dry weight of mineral particles of calcium carbonate, 10 parts by dry weight of latex styrene-butadiene binder for 100 parts of calcium carbonate, between 0.2 and 3.0 parts in dry weight of a thickening copolymer equivalent to that disclosed by Saua and a dry weight content has 69% of the total weight of said sauce or 31% in mass of water (examples: paragraphs [0002], etc.; claim 3). 
The calculation of the different proportions of the components by ratio to the total weight of the sleeping sauce gives quantities that fall within the different intervals of this claim 1. Thus, if we take for example 0.3 parts by dry weight of copolymer thickener per 100 parts by dry weight of calcium carbonate (test 5-a or test 3-a), a coating sauce comprising 62.6% of calcium carbonate particles, 6.3% binder, 0.19% copolymer thickener and 31% by water mass. The quantity intervals indicated in claim 1 correspond to has usual quantities in the formulation of paper-based sleeping sauce and cannot be considered inventive. 
Both references are analogous art because they are from the same field of endeavor concerning new aqueous compositions for paper coating slip.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate at least one mineral material in particle form, at least one binding agent, and water in the adjusted amounts as taught by Dupont in Suau’s aqueous composition with reasonable expectation of success in order to reduce as far as possible the migration of the water and of the water-soluble substances, with the view to preventing a change of the rheology of the paper coating which is unused and recycled in the coating process (US’982, paragraph [0003]), and thus to arrive at the subject matter of instant claim 1 and dependent claims 13-15.
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore, it is noted that “an aqueous composition comprising: a) from 0.2 to 2% by dry mass of at least one copolymer prepared by a polymerization reaction” as per instant claim 1 is a product-by-process claim. Here, the combined teaching of Suau and Dupont discloses each and every component of the aqueous composition such as a) at least one copolymer; b) at least one mineral material in particles form, c) at least one binding agent, and d) water. Thus, the product, i.e. the copolymer prepared by a polymerization reaction is the same and reads upon the claims. See MPEP 2113. ("[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to the limitations of claims 17-20, it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764